DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 3, 10 and 11 are pending in this application.  
	Claims 3 and 10 are currently amended.

	Claim 11 is newly added.


Response to Arguments
Applicant’s arguments, see Remarks, filed 02/01/2021, with respect to the rejection(s) of claim(s) 1-10 under Metcalf in view of Tanaka have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fujinaga (US PG. Pub. 2005/0062999 A1).

3.	Applicant's arguments, see Remarks, page 7, with respect to the 35 U.S.C 112 (f) Claim Interpretation, have been fully considered but they are not persuasive. Though, new independent claim 11 has clarified the configuration of “a controller” to be realized by specific structure (i.e. “a control device including a processor and functioning as a controller”); new claim 11 is still interpreted under 35 U.S.C 112 (f) for limitations “an image forming device that forms an image on a recording sheet” and “an operation device that receives an instruction inputted by a user” since the .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

6.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an image forming device” in claim 11.
“an operation device” in claim 11.

7.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claim 11: “an image forming device” corresponds to “image forming device 12”.  ‘The image forming device 12 is configured to print an image represented by the image data on a recording sheet, and includes an image forming unit 3M for magenta, an image forming unit 3C for cyan, an image forming unit 3Y for yellow, and an image forming unit 3Bk for black. In each of the image forming units 3M, 3C, 3Y and (See Applicant’s Drawing, Figs. 1-2, image forming device 12 and Applicant’s Specification, Para. [0019]).

(b)       Claim 11: “an operation device” corresponds to “operation device 22”. ‘The operation device 22 includes physical keys such as a ten key an enter key, and a start key. To the operation device 22, instructions are inputted by the user’s 4 operation. (See Applicant’s Drawing, Fig. 2, Operation device 22 and Applicant’s Specification, Para. [0023]).

8.	Dependent claims 3 and 10 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

9.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the first second time point" in line 18.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret the limitation “the first second time point” as being “a restart time point” having the characteristics of a time point after the second time point.

Dependent claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for insufficient antecedent basis respectively.
Claims 3, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 11 it is unclear what is meant by “the control device sets the cancellable time longer as a period of time…to the first second time point, is short”. Applicant’s spec par [0038] provides a brief description with regard to a predetermined threshold and a shorter time associated with a longer threshold, however, one of ordinary skill in the art would not be able to interpret (i.e. wherein the control device sets the cancellable time longer as a period of time, from a second time point at which the start instruction has been received, to the first second time point, is shorter). Examiner will interpret the following limitation as: a measurement of time when a print process is stopped and an additional start time is required for restarting the print execution process.).

Dependent claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujinaga (US PG. Pub. 2005/0062999 A1).

Referring to Claim 3, Fujinaga teaches the image forming apparatus according to claim 11 (See Fujinaga, Fig. 1, Image Forming Apparatus 100),
wherein the control device causes the display device to display, during from the first time point to a third time point at which the elapsed time have reached the cancellable time (SeeFujinaga, Sect. [0074] lines 1-8, the number of printed sheets acquired in step 302 is displayed on the operation/display unit 108.  Then, in step 305, a designation whether to start printing performed by a user through the operation/display unit 108 is waited in accordance with the prompt in step 304 (display for prompting the user to reconfirm start of printing).  When the user designates start of printing, step 306 is started to execute printing.), a message to an effect that the image forming can be cancelled (See Fujinanga, Fig. 3B, Sect. [0073] and [0074] lines 8-10, FIG. 3B is an illustration showing an example of the display for inquiring a user whether to start printing (display for prompting the user to reconfirm start of printing) in step 304…when the user does not designate start of printing, the operation is completed without executing printing.).

Referring to Claim 10, Fujinaga teaches the image forming apparatus according to claim 11 (See Fujinaga, Fig. 1, Image Forming Apparatus 100), 
wherein the control device causes the image forming device to start a predetermined preliminary operation, at the second time point  (See Fujinaga, Sect. [0051], The CPU 101 and ROM 102 perform the display for prompting a user to reconfirm start of printing when a printing designation is obtained through the operation means, the number-of-printed-sheet data acquiring means acquires the number-of-printed-sheet data and the number of printed sheets shown by the acquired number-of-printed-sheet data exceeds the restricted number of printed sheets.).

Referring to Claim 11, Fujinaga teaches an image forming apparatus (See Fujinaga, Fig. 1, Image Forming Apparatus 100) comprising:
an image forming device that forms an image on a recording sheet ();
an operation device (See Fujinanga, Fig. 2, Operation/Display Unit 108 with embedded User Setting Key 208) that receives an instruction inputted by a user (See Fujinaga, Fig. 2, The user setting key 208 is a key for displaying a screen for a user to enter a set value to be set to the image processing apparatus 100.  By pressing the user setting key 208, it is possible to display user setting items on the LCD 201 and set the item with setting key 212 by selecting the item with the plus key 211 or minus key 210.);
a display device (See Fujinaga, Fig. 2, LCD Display 201);
a control device (See Fujinaga, Fig. 1, ROM 102) including a processor (See Fujinaga, Fig. 1, CPU 101) and functioning as a controller (See Fujinan, Fig. 1, CPU 101 and ROM102, Sect. [0028], The ROM 102 stores a control program to be executed by the CPU 101 and a built-in operating system (OS) program, each control program stored in the ROM 102 executes software control such as scheduling or task switching under the control by the built-in OS stored in the ROM 102.) configured to:
cause the display device, upon receipt of a start instruction to cause the image forming device to start image forming via the operation device, to display a confirmation screen showing information about the image forming (See Fujinaga, Fig. 4, Step 404, Sect. [0081] lines 3-7, In step 404, whether to actually start printing is displayed on the operation/display unit 108.  In this case, the number of printed sheets acquired in step 402 is displayed on the operation/display unit 108 and step 405 is started.),
set, upon receipt of a confirmation notice notifying that the information displayed on the confirmation screen has been confirmed via the operation device, a cancellable time (See Fujinaga, Fig. 4, Step 405, Sect. [0082], In step 405, a designation whether to start printing by a user in the operation/display unit 108 is waited in accordance with the display for inquiring the user about whether to start printing in step 404 (display for prompting the user to reconfirm start of printing) in step 404.  If the user designates start of printing, step 406 is started to execute printing.),
 cancel the image forming, in a case where a cancel instruction to cancel the image forming have been received via the operation device before an elapsed time, from a first time point at which the confirmation notice has been receive, reaches the cancellable time (See Fujinaga, Fig. 4 Step 405 (YES), Sect. [0083], when a timeout occurs in step 405, the present step is changed to step 406.  Moreover, when the user does not designate printing, printing is not executed but the operation is terminated.), and 
cause the image forming device to start the image forming, in a case the elapsed time have reached the cancellable time without receiving the cancel instruction via the operation device (See Fujinaga, Reconfirm print start, Sect. [0084], to reconfirm start of printing to a user in accordance with the number of printed sheets. even if the user does not notice the display, printing is correctly executed.),
wherein the control device sets the cancellable time longer as a period of time, from a second time point at which the start instruction has been received, to the first second time point, is shorter (See Fujinaga, Sect. [0085], clocking means for measuring time and control means for making the display means to perform 
the display for prompting a user to reconfirm start of printing when the number 
of printed sheets shown by the number-of-printed-sheet data acquired by the 
number-of-printed-sheet data acquiring means exceeds the restricted number of 
printed sheets and executing a predetermined operation when a predetermined 
time passes while the user does not reconfirm the start of printing when printing is designated through the operation means.).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darryl V. Dottin whose telephone number is (571)270-54715471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL V DOTTIN/
Examiner, Art Unit 2677

/MIYA J WILLIAMS/Acting Supervisory Patent Examiner of Art Unit 2677